DETAILED ACTION
In response to remarks filed on 1 July 2022
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
Status of Claims
Claims 1-20 are pending;
Claims 1 and 11 are currently amended;
Claims 2-10 and 12-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 1 July 2022 have been fully considered but they are moot since a new reference is being used to reject the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim describes steps and it is unclear what performs these steps which can lead to potential 101 issues if not clarified. Appropriate correction is required.
Claims 2-10 are rejected for depending on rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al (U.S. Patent Application Publication No. 2013/0333364).
As to Claim 1, Carpenter discloses a method comprising: 
Detecting a signal to move a stick of a construction machine about a pivot point of the stick (Paragraphs 0006-0010); 
Hydraulically delaying movement of the stick about the pivot point of the stick (Paragraphs 0006-0010); 
Determining a desired movement of a boom of the construction machine in response to the signal and based on predicted movement of the stick in response to the signal, the desired movement of the boom to maintain a bucket of the construction machine above a desired grade (Paragraphs 0006-0010); 
Determining a desired movement of the stick of the construction machine in response to the signal and based on the predicted movement of the stick in response to the signal and the desired movement of the boom, the desired movement of the stick to maintain the bucket of the construction machine above the desired grade (Paragraphs 0006-0010); 
Hydraulically actuating the boom based on the desired movement of the boom (Paragraphs 0006-0010); and
Hydraulically actuating the stick based on the desired movement of the stick (Paragraphs 0006-0010).  
As to Claim 2, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses wherein the determining the desired movement of the boom and the determining the desired movement of the stick are further based on a current position of the bucket of the construction machine with respect to the desired grade (Paragraphs 0006-0010).  
As to Claim 3, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses wherein the current position of the bucket is based on data from sensors for detecting positions of the boom, the stick, and the bucket (Paragraphs 0006-0010).  
As to Claim 4, Carpenter discloses the invention of Claim 3 (Refer to Claim 3 discussion). Carpenter also discloses wherein the determining a desired movement of the stick is further based on the determining a desired movement of the boom (Paragraphs 0006-0010).  
As to Claim 5, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses further comprising: determining that the excavator is in a grade assist mode (Paragraphs 0006-0010).  
As to Claim 6, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses wherein the determining a desired movement of the boom is based on a swing arc of the stick and a swing arc of the boom (Paragraphs 0006-0010).  
As to Claim 7, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses wherein the hydraulically actuating the boom is simultaneous with the hydraulically actuating the stick (Paragraphs 0006-0010).  
As to Claim 8, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses wherein the hydraulically delaying movement of the stick comprises actuating an inverse proportional valve blocking hydraulic fluid pressure applied in response to user input from causing movement of the stick (Paragraphs 0006-0010).  
As to Claim 9, Carpenter discloses the invention of Claim 1 (Refer to Claim 1 discussion). Carpenter also discloses wherein the hydraulically delaying movement of the stick comprises actuating a solenoid valve blocking hydraulic fluid pressure applied to a first input of the solenoid valve in response to user input from causing movement of the stick (Paragraphs 0006-0010).  
As to Claim 11, Carpenter discloses an apparatus comprising: 
A processor (50); and 
A memory (52) to store computer program instructions, the computer program instructions when executed by the processor cause the processor to perform operations comprising: 
Detecting a signal to move a stick of a construction machine about a pivot point of the stick (Paragraphs 0006-0010); 
Hydraulically delaying user movement of the stick about the pivot point of the stick (Paragraphs 0006-0010); 
Determining a desired movement of a boom of the construction machine in response to the signal and based on predicted movement of the stick in response to the user signal, the desired movement of the boom to maintain a bucket of the construction machine above a desired grade (Paragraphs 0006-0010);  Page 18 of 21Docket No. 13838.0633 
Determining a desired movement of the stick of the construction machine in response to the signal and based on the predicted movement of the stick in response to the signal and the desired movement of the boom, the desired movement of the stick to maintain the bucket of the construction machine above the desired grade (Paragraphs 0006-0010); 
Hydraulically actuating the boom based on the desired movement of the boom (Paragraphs 0006-0010); and 
Hydraulically actuating the stick based on the desired movement of the stick (Paragraphs 0006-0010).  
As to Claim 12, Carpenter discloses the invention of Claim 11 (Refer to Claim 11 discussion). Carpenter also discloses wherein the determining the desired movement of the boom and the determining the desired movement of the stick are further based on a current position of the bucket of the construction machine with respect to the desired grade (Paragraphs 0006-0010).  
As to Claim 13, Carpenter discloses the invention of Claim 12 (Refer to Claim 12 discussion). Carpenter also discloses wherein the current position of the bucket is based on data from sensors for detecting positions of the boom, the stick, and the bucket (Paragraphs 0006-0010).  
As to Claim 14, Carpenter discloses the invention of Claim 13 (Refer to Claim 13 discussion). Carpenter also discloses wherein the determining a desired movement of the stick is further based on the determining a desired movement of the boom (Paragraphs 0006-0010).  
As to Claim 15, Carpenter discloses the invention of Claim 11 (Refer to Claim 11 discussion). Carpenter also discloses the operations further comprising: determining that the excavator is in a grade assist mode (Paragraphs 0006-0010).  
As to Claim 16, Carpenter discloses the invention of Claim 11 (Refer to Claim 11 discussion). Carpenter also discloses wherein the determining a desired movement of the boom is based on a swing arc of the stick and a swing arc of the boom (Paragraphs 0006-0010).  
As to Claim 17, Carpenter discloses the invention of Claim 11 (Refer to Claim 11 discussion). Carpenter also discloses wherein the hydraulically actuating the boom is simultaneous with the hydraulically actuating the stick (Paragraphs 0006-0010).  
As to Claim 18, Carpenter discloses the invention of Claim 11 (Refer to Claim 11 discussion). Carpenter also discloses wherein the hydraulically delaying movement of the stick comprises actuating an inverse proportional valve blocking hydraulic fluid pressure applied in response to user input from causing movement of the stick (Paragraphs 0006-0010).  
As to Claim 19, Carpenter discloses the invention of Claim 11 (Refer to Claim 11 discussion). Carpenter also discloses wherein the hydraulically delaying movement of the stick comprises actuating a solenoid valve blocking hydraulic fluid pressure applied to a first input of the solenoid valve in response to user input from causing movement of the stick (Paragraphs 0006-0010).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (U.S. Patent Application Publication No. 2013/0333364) in view of Paull (U.S. Patent Application Publication No. 2017/0314234).
As to Claim 10, Carpenter discloses the invention of Claim 9 (Refer to Claim 9 discussion). Carpenter is silent about wherein the stick is actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve.  Paull discloses a solenoid valve with a second input (Claim 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the stick actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve since that mere duplication of the amount of inputs involves only routine skilled the art.  
As to Claim 20, Carpenter discloses the invention of Claim 19 (Refer to Claim 19 discussion). Carpenter is silent about wherein the stick is actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve.  Paull discloses a solenoid valve with a second input (Claim 13). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the stick actuated by application of hydraulic fluid pressure from a controller actuated valve to a second input of the solenoid valve since that mere duplication of the amount of inputs involves only routine skilled the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678